    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 1 of 17 PageID: 727



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



      JESSICA ROSSI,
                                             1:19-cv-08544-NLH
                             Plaintiff,
                                             OPINION
      v.

      COMMISSIONER OF SOCIAL
      SECURITY,
                         Defendant.


APPEARANCES:

KATHRYN POPE
RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

        On behalf of Plaintiff

KATIE M. GAUGHAN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

        On behalf of Defendant

HILLMAN, District Judge

        This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1   DIB is a program under the Social Security Act to provide
    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 2 of 17 PageID: 728



(“SSI”) 2 under Title II and Title XVI of the Social Security

Act. 3    42 U.S.C. § 401, et seq.       The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled as of October 7, 2014.             For the reasons stated below,

this Court will reverse that decision and remand the matter for

further proceedings.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On January 5, 2015, Plaintiff, Jessica Rossi, protectively




disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

3 The standard for determining whether a claimant is disabled is
the same for both DIB and SSI. See Rutherford v. Barnhart, 399
F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599, and
the parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (explaining that because “[t]he law and
regulations governing the determination of disability are the
same for both disability insurance benefits and [supplemental
security income],” “[w]e provide citations only to the
regulations respecting disability insurance benefits”).


                                        2
    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 3 of 17 PageID: 729



filed 4 an application for DIB and SSI alleging that she became

disabled as of October 7, 2014. 5           Plaintiff claims that she can

no longer work at her previous job as a sous chef and chef

because she suffers from depression, degenerative disc disease,

headaches/migraines, anemia, and diverticulitis.

         After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on November 29, 2017.            On February 14, 2018, the

ALJ issued an unfavorable decision.            Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council on

January 8, 2019, making the ALJ’s decision final.             Plaintiff

brings this civil action for review of the Commissioner’s

decision.




4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

5 Even though Plaintiff contends that her onset date of
disability is October 7, 2014, the relevant period for
Plaintiff’s SSI claim begins with her January 5, 2015
application date, through the date of the ALJ’s decision on
February 14, 2018. See 20 C.F.R. § 416.202 (claimant is not
eligible for SSI until, among other factors, the date on which
he or she files an application for SSI benefits); 20 C.F.R. §
416.501 (claimant may not be paid for SSI for any time period
that predates the first month he or she satisfies the
eligibility requirements, which cannot predate the date on which
an application was filed). This difference between eligibility
for SSI and DIB is not material to the Court’s analysis of
Plaintiff’s appeal.
                                        3
 Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 4 of 17 PageID: 730



II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”       Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).      It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.         See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

      A reviewing court has a duty to review the evidence in its

totality.     See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).     “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’”         Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

                                     4
 Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 5 of 17 PageID: 731



v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.       Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained the
           weight he has given to obviously probative
           exhibits, to say that his decision is
           supported by substantial evidence approaches
           an abdication of the court’s duty to
           scrutinize the record as a whole to
           determine whether the conclusions reached
           are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

                                     5
 Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 6 of 17 PageID: 732



medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.    Standard for DIB and SSI

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.          See 42 U.S.C. §

1382c(a)(3)(A).    Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

                                     6
    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 7 of 17 PageID: 733



engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

        The Commissioner has promulgated regulations 6 for

determining disability that require application of a five-step

sequential analysis.        See 20 C.F.R. § 404.1520.       This five-step

process is summarized as follows:

        1.    If the claimant currently is engaged in substantial
              gainful employment, he will be found “not disabled.”

        2.    If the claimant does not suffer from a “severe
              impairment,” he will be found “not disabled.”

        3.    If the severe impairment meets or equals a listed
              impairment in 20 C.F.R. Part 404, Subpart P, Appendix
              1 and has lasted or is expected to last for a
              continuous period of at least twelve months, the
              claimant will be found “disabled.”

        4.    If the claimant can still perform work he has done in
              the past (“past relevant work”) despite the severe
              impairment, he will be found “not disabled.”

        5.    Finally, the Commissioner will consider the claimant’s
              ability to perform work (“residual functional
              capacity”), age, education, and past work experience
              to determine whether or not he is capable of
              performing other work which exists in the national
              economy. If he is incapable, he will be found
              “disabled.” If he is capable, he will be found “not

6 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not argue
that any of these amendments are relevant to Plaintiff’s appeal.
                                        7
 Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 8 of 17 PageID: 734



           disabled.”

20 C.F.R. § 404.1520(b)-(f).       Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).      In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.          See id.    In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.    Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that Plaintiff’s

impairments of degenerative disc disease, headaches, anemia, and

diverticulitis were severe.      At step three, the ALJ determined

that Plaintiff’s severe impairments or her severe impairments in

combination with her other impairments did not equal the

                                     8
    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 9 of 17 PageID: 735



severity of one of the listed impairments.            The ALJ then

determined that Plaintiff had the residual functional capacity

(“RFC”) to light work with no restrictions. 7           After considering

the testimony of a vocational expert (“VE”), the ALJ determined

that Plaintiff’s RFC rendered her capable of performing her past

relevant work as a chef, and she was also capable of performing

several other jobs in the national economy, including a document

preparer, food and beverage order clerk, and assembler (steps

four and five).

        Plaintiff presents two issues on appeal.          Plaintiff argues

that even though the ALJ found her diverticulitis and headaches

to be severe impairments at step two, he failed to account for




7 See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy. These terms have the same meaning as they
have in the Dictionary of Occupational Titles, published by the
Department of Labor. In making disability determinations under
this subpart, we use the following definitions:

     (b) Light work. Light work involves lifting no more than 20
pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of
the time with some pushing and pulling of arm or leg controls.
To be considered capable of performing a full or wide range of
light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine
that he or she can also do sedentary work, unless there are
additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time. . . .”).


                                        9
    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 10 of 17 PageID: 736



those severe impairments in his RFC formulation.              Plaintiff also

argues that the ALJ erred in finding her depression to be only

mildly limiting, and therefore not severe at step two, but even

as a non-severe impairment, the ALJ was required, but failed to,

consider her depression in formulating her RFC.             The Court

agrees with Plaintiff that the ALJ erred in his RFC assessment

by failing to consider the limitations imposed by Plaintiff’s

diverticulitis and headaches. 8

         Plaintiff testified that she always suffers from a constant

headache, and it becomes more severe two to three times a week,

during which times Plaintiff is very sensitive to light and

cannot drive.       Medications, including lidocaine injections in

the back of her head, fail to relieve her headaches.              Plaintiff

further testified that her diverticulitis causes severe pain,

and about five days a week she must spend all day in the

bathroom in long, four-hour increments.            Plaintiff’s condition

also causes her to regularly vomit.            With regard to Plaintiff’s

mental impairment, Plaintiff was diagnosed with depressive

disorder and received medication.            These impairments are

documented in Plaintiff’s medical records.




8 As discussed below, the Court finds that the ALJ’s
determination that Plaintiff’s depression was mildly limiting
and therefore not severe is supported by substantial evidence.
The Court also finds that the ALJ properly addressed Plaintiff’s
depression in the RFC analysis.
                                        10
Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 11 of 17 PageID: 737



     The ALJ found Plaintiff’s impairments of headaches and

diverticulitis to be severe.      A severe impairment is one that

significantly limits a claimant’s physical or mental ability to

do basic work activities, 20 C.F.R. § 404.1522, and it “must

have lasted or must be expected to last for a continuous period

of at least twelve months,” 20 C.F.R. § 404.1509.          Thus, the ALJ

determined that Plaintiff’s headaches and diverticulitis had

lasted continuously for at least twelve months and significantly

limited her ability to work.      The ALJ found Plaintiff’s

depression to be only mildly limiting, and therefore it was a

medically determinable impairment that was not severe.

     In formulating a claimant’s RFC, the ALJ is required to

assess all of Plaintiff’s medically determinable impairments,

both severe and not severe, in combination.         See 20 C.F.R. §

404.1545(a)(2) (“We will consider all of your medically

determinable impairments of which we are aware, including your

medically determinable impairments that are not ‘severe,’ as

explained in §§ 404.1520(c), 404.1521, and 404.1523, when we

assess your residual functional capacity.”).         The ALJ here found

that Plaintiff retained the RFC to perform full-time, light

work, without any restrictions for her severe and non-severe

impairments in combination.      This means the ALJ determined that

Plaintiff was able to work 8 hours a day, five days a week, with

two breaks, a lunch break, and not being off-task more than 45

                                    11
    Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 12 of 17 PageID: 738



minutes of the day.        See SSR 96-9p (“RFC is the individual’s

maximum remaining ability to perform sustained work on a regular

and continuing basis; i.e., 8 hours a day, for 5 days a week, or

an equivalent work schedule.”); (R. at 93, VE testimony).

         In support of his RFC determination, the ALJ relates that

the record “does not show constant gastrointestinal flare-ups”

and “does not show frequent hospitalization for gastrointestinal

exacerbations.”        The ALJ mainly focuses on Plaintiff’s disc

disease, 9 and the ALJ makes no mention of Plaintiff’s headaches.

(R. at 17.)

         There are several errors in this analysis with regard to

Plaintiff’s diverticulitis and headaches. 10           First, the ALJ


9 Plaintiff does not challenge the ALJ’s assessment of her disc
disease.

10As for Plaintiff’s mental impairments, the Court agrees with
the ALJ that the record evidence supports the finding that
Plaintiff’s depression was not severe. See 20 C.F.R. §
404.1520(c) (if a mental impairment does not “significantly
limit[] your physical or mental ability to do basic work
activities, we will find that you do not have a severe
impairment and are, therefore, not disabled”); 20 C.F.R. §
404.1521 (“An impairment . . . is not severe if it does not
significantly limit your . . . mental ability to do basic work
activities,” such as “[u]nderstanding, carrying out, and
remembering simple instructions,” “[u]se of judgment,”
“[r]esponding appropriately to supervision, co-workers and usual
work situations,” and “[d]ealing with changes in a routine work
setting.”). Even though Plaintiff’s depression was not
considered severe, the ALJ was still required to consider
Plaintiff’s depression in his RFC analysis. Plaintiff argues
that the ALJ erred in this regard, but the Court finds that the
ALJ adequately explained why he did not attribute any
limitations in the RFC to her depression. The ALJ stated that
                                        12
 Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 13 of 17 PageID: 739



ignores without comment Plaintiff’s testimony regarding how her

diverticulitis and headaches affect her every day.           This

testimony is part of the record the ALJ is required to consider.

See SSR 16-3p (“Our adjudicators must base their findings solely

on the evidence in the case record, including any testimony from

the individual or other witnesses at a hearing before an

administrative law judge or hearing officer.”); 11 id. (“When we



Plaintiff’s psychological treatment was conservative, with no
counseling, therapy, or psychiatric treatment. (R. at 17.) The
Court’s independent review of the record, which does not include
specific testimony by Plaintiff as to how her depression impacts
her daily living activities, except how it is relative to her
headaches and diverticulitis, supports the ALJ’s decision to not
include specific non-exertional limitations in the RFC relative
to Plaintiff’s depression. Desorte v. Commissioner of Social
Security, 2019 WL 1238827, at *6 (D.N.J. 2019) (citing
Richardson, 402 U.S. at 401; Daring, 727 F.2d at 70) (“This
Court must review the evidence in its totality, and take into
account whatever in the record fairly detracts from its weight.
Plaintiff has not provided the Court with specific evidence that
detracts from the ALJ’s RFC assessment, which the Court finds on
its independent review to be reasonable and substantially
supported.”).

11SSR 16-3p further states, “[S]ubjective symptom evaluation is
not an examination of an individual's character. . . .
Adjudicators must limit their evaluation to the individual's
statements about his or her symptoms and the evidence in the
record that is relevant to the individual's impairments. In
evaluating an individual's symptoms, our adjudicators will not
assess an individual's overall character or truthfulness in the
manner typically used during an adversarial court litigation.
The focus of the evaluation of an individual's symptoms should
not be to determine whether he or she is a truthful person.”

Here, the ALJ states in his decision, “As an initial matter, the
claimant had somewhat of an inconsistent work history prior to
her onset date [October 7, 2014]. This shows that factors other
than severe impairments may have prevented the claimant from
                                     13
Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 14 of 17 PageID: 740



consider the individual’s treatment history, we may consider

[that] [a]n individual may have structured his or her activities

to minimize symptoms to a tolerable level by avoiding physical

activities or mental stressors that aggravate his or her

symptoms.”); Burnett v. Commissioner, 220 F.3d 112, 121 (3d Cir.

2000) (“The ALJ did err by reason of his failure to consider and

explain his reasons for discounting all of the pertinent

evidence before him in making his residual functional capacity

determination.    In making a residual functional capacity

determination, the ALJ must consider all evidence before him.



working.” (R. at 17.) The Court finds this statement to
suggest the ALJ’s impermissible assessment of Plaintiff’s
character. The alleged onset date of a claimant’s disability is
not the precise day a claimant changes from being totally
healthy to disabled. A claimant most likely will be affected by
her claimed impairments prior to the date she selects as her
alleged onset date, which includes an impact on her ability to
work. See SSR 18-1p (“[T]he EOD [established onset date] is the
earliest date that the claimant meets both the definition of
disability and the non-medical requirements for entitlement to
benefits under title II of the Act or eligibility for SSI
payments under title XVI of the Act during the period covered by
his or her application. Because entitlement and eligibility
depend on non-medical requirements, the EOD may be later than
the date the claimant first met the definition of disability,
and some claimants who meet the definition of disability may not
be entitled to benefits under title II or eligible for
disability payments under title XVI.”). This appears to be the
situation here. Treatment notes in the record from 2012
document Plaintiff’s impairments, which is two years prior to
the alleged onset date. (R. at 309-357.) Additionally,
Plaintiff testified that her impairments significantly impacted
her ability to work even prior to the October 7, 2014 onset
date. (R. at 83-86.) The ALJ’s view that “factors other than
[Plaintiff’s] severe impairments prevented [her] from working,”
is an assumption not supported by any facts in the record.
                                    14
Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 15 of 17 PageID: 741



Although the ALJ may weigh the credibility of the evidence, he

must give some indication of the evidence which he rejects and

his reason(s) for discounting such evidence.         In the absence of

such an indication, the reviewing court cannot tell if

significant probative evidence was not credited or simply

ignored.” (citations and quotations omitted)).

       Second, the Court’s review of the medical evidence shows

a consistent diagnosis of diverticulitis and headaches, and

efforts - mostly unsuccessful - to treat them.         Third,

Plaintiff’s medical treatment has been limited due to her lack

of insurance, and at the time of the November 29, 2017 hearing,

Plaintiff had been without insurance for over a year.           See SSR

16-3p (“When we consider the individual's treatment history, we

may consider [that] [a]n individual may not be able to afford

treatment and may not have access to free or low-cost medical

services.”).   Finally, the ALJ noted that Plaintiff was

scheduled to have colorectal surgery in January 2018 (R. at 17),

which undermines the ALJ’s conclusion that Plaintiff’s

diverticulitis was not as limiting as she claimed.

     In sum, the ALJ’s failure to include any analysis of

Plaintiff’s testimony as to how her headaches and diverticulitis

impact her ability to perform full-time work at the light

exertional level without any restrictions is not supported by

substantial evidence.

                                    15
Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 16 of 17 PageID: 742



     When an ALJ has failed to apply the correct legal standards

and his conclusions are not supported by substantial evidence,

the Court must decide whether to remand the case for rehearing

or to reverse and order an award of benefits.         Melkonyan v.

Sullivan, 501 U.S. 89, 99 (1991) (providing that under Sentence

Four of 42 U.S.C. § 405(g), a court has authority to affirm,

modify, or reverse the Commissioner's decision “with or without

remanding the cause for rehearing”).

     The ALJ’s current RFC determination is not supported by the

record evidence, but the SSA is in a better position than this

Court to determine Plaintiff’s proper RFC after consideration of

the records as whole and thereafter undertake a renewed step

four and five analysis.     The Court will therefore reverse the

ALJ’s decision and remand the matter so that the SSA may

properly consider how Plaintiff’s diverticulitis and headaches

affect her RFC and her capability of performing past relevant

work and other work that exists in the national economy.

     III. Conclusion

     For the reasons expressed above, the ALJ’s determination

that Plaintiff was not totally disabled because Plaintiff

retained the ability to perform past relevant work and other

work in the national economy is not supported by substantial

evidence.

     The decision of the ALJ will therefore be reversed and the

                                    16
Case 1:19-cv-08544-NLH Document 12 Filed 04/15/20 Page 17 of 17 PageID: 743



matter remanded for further proceedings consistent with this

Opinion.

     An accompanying Order will be issued.




Date: April 15, 2020                       s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    17
